Order entered February 18, 2015.




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01581-CV

                 IN THE INTEREST OF M.S.C. AND F.L.C., CHILDREN

                        On Appeal from the 256th Judicial District Court
                                     Dallas County, Texas
                               Trial Court Cause No. 02-18056

                                           ORDER
       Before the Court is appellant’s counsel’s firm, KoonsFuller, P.C.’s, February 4, 2015,

motion to withdraw as counsel for appellant, Rachel Jara Ward. We GRANT the motion and

DIRECT the Clerk to remove KoonsFuller, P.C. and Ashley McDowell as counsel of record for

Rachel Jara Ward and substitute Melissa G. Thrailkill at the following address:


Melissa G. Thrailkill
P.O. Box 5206
Dallas, Texas 75208



                                                      /s/   CRAIG STODDART
                                                            JUSTICE